Citation Nr: 1435344	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for attention deficit/hyperactivity disorder, combined type.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to November 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Board remanded this matter for additional evidentiary development. 


FINDING OF FACT

The Veteran's current attention deficit/hyperactivity disorder, combined type, cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for attention deficit/hyperactivity disorder, combined type, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b)(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  In this case, the report of the Veteran's November 1987 entrance examination listed his psychiatric status as normal.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

A review of the Veteran's service treatment records revealed complaints of difficulty concentrating, restlessness, inability to finish prolonged tasks, attention deficit, and some depression beginning in July 1990.  An August 1990 treatment report noted that the Veteran had been referred for a clinical psychological evaluation.  The Veteran's service personnel records reflect that he was subsequently sent to South West Asia in September 1990, presumably prior to the evaluation having taken place.

In support of his claim, the Veteran submitted two statements from fellow soldiers, both of whom indicated that the Veteran first exhibited difficulty concentrating and lack of focus during service, and that has continued to worsen ever since.

Post service treatment reports reflect a current diagnosis of attention deficit/hyperactivity disorder, combined type.  A VA examiner in November 2013 opined that this condition pre-existed the Veteran's military service, based upon the "scientifically understood nature of this disorder."  The VA examiner then indicated that the Veteran's deficit/hyperactivity disorder, combined type, did not meet the criteria for aggravation, "as I understand the term."  No rationale for this opinion was provided.

Based on the foregoing, the evidence of record is in equipoise as to whether the Veteran's current attention deficit/hyperactivity disorder, combined type, was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Even if the Board were to accept the examiner's opinion that this condition pre-existed the Veteran's military service, the evidence is not clear and convincing that it was not aggravated by service.

Accordingly, resolving all doubt in favor of the Veteran, service connection for attention deficit/hyperactivity disorder, combined type, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for attention deficit/hyperactivity disorder, combined type, is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


